Citation Nr: 1127023	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for coughing and lightheadedness, to include as due to an undiagnosed illness.

4.  Entitlement to a disability rating in excess of 30 percent for service-connected major depressive disorder.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected his appeal in this case in June 2009.  He checked the block on the VA Form 9, Appeal to Board of Veterans' Appeals, to indicate he wanted a Board hearing at the RO.  The Veteran also submitted a separate form, provided by the RO, wherein he said he wanted both a local hearing with the Decision Review Officer (DRO) and a Board hearing at the RO.

The RO wrote to the Veteran in September 2009.  The purpose of the letter was to ask the Veteran to "clarify" his desire for a hearing.  The letter asked him to indicate if he wanted a Board hearing in addition to a DRO hearing.  If so, he should indicate what type of a Board hearing he wanted.  

The Veteran responded in October 2009 with his attorney transmitting the response.  The Veteran checked a line on the response form to indicate he wanted a DRO hearing.  He did not check any other block on the form.  

The Veteran was scheduled for two local hearings but failed to report.  He had an informal conference with the DRO in June 2010.

The Board finds that the Veteran did not withdraw his prior request for a Travel Board hearing.  His checking of the block on the Form 9, along with his checking of the line on the accompanying form clearly indicated his desire for a Board hearing.  It is not certain why clarification of his hearing desires was needed in light of those actions.

In any event, the Veteran should be scheduled for his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge.  The Veteran and his attorney must be give notice of the date, time, and location of the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



